Citation Nr: 1409362	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  06-37 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for coronary artery disease, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant served on active duty with the United States Army from February 1952 to March 1955, to include combat duty in Korea. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2006 rating decision issued by the Regional Office (RO) and Insurance Center of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.  In that rating decision, the RO denied service connection for coronary artery disease.  

The appellant testified at a June 2008 Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

In August 2008, in August 2009, and again in June 2011, the Board remanded the case for additional development.  In August 2012, the Board issued a decision that denied service connection for coronary artery disease, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (CAVC).  In April 2013, the decision was vacated and the case was remanded to the Board for action consistent with the Joint Motion for Remand.  


FINDING OF FACT

While the Veteran/appellant's appeal to the Board was pending, and prior to the issuance of a final decision, the Veteran died. 



CONCLUSION OF LAW

Due to the death of the Veteran/appellant, the Board has no jurisdiction at this time to adjudicate the merits of the claim for service connection for coronary artery disease, to include as secondary to the service-connected PTSD.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


